In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-22-00410-CV
                              NO. 09-22-00423-CV
                              __________________

                IN RE M&M INDUSTRIAL SERVICES, INC.

                                       and

              M&M INDUSTRIAL SERVICES, INC., Appellant

                                        V.

                      EZEQUIEL RODRIGUEZ, Appellee

__________________________________________________________________

                         Original Proceeding
                                 and
                On Appeal from the 60th District Court
                       Jefferson County, Texas
                      Trial Cause No. B-209,929
__________________________________________________________________

                                     ORDER

      Relator and Appellant M&M Industrial Services, Inc. (“M&M”) and Real

Party in Interest and Appellee Ezequiel Rodriguez (“Rodriguez”) filed a joint motion

to consolidate the accelerated appeal in Cause Number 09-22-00423-CV with the


                                         1
mandamus proceeding in Cause Number 09-22-00410-CV for purposes of briefing

and oral argument. Allowing the parties to consolidate briefing will conserve

resources and expedite resolution of the matters before the Court.

      We grant the joint motion to set a consolidated briefing schedule. The record

in Cause Number 09-22-00423-CV is due December 22, 2022. The Court will take

judicial notice of the record for Cause Number 09-22-00423-CV in the mandamus

proceeding for Cause Number 09-22-00410-CV, and the parties may cite to the

record in Cause Number 09-22-00423-CV in documents filed with this Court in the

mandamus proceeding. The brief of the appellant will be due twenty days after the

record is filed. Rodriguez may file a consolidated appellee’s brief and response to

the petition for a writ of mandamus, which will be due twenty days after M&M files

the brief of the appellant. M&M may file a consolidated reply brief, which will be

due twenty days after Rodriguez files his brief.

      We direct the Clerk of the Court to file a copy of the clerk’s record and

reporter’s record for Cause Number 09-22-00423-CV as an appendix for Cause

Number 09-22-00410-CV when the record is filed in Cause Number 09-22-00423-

CV.

      ORDER ENTERED December 22, 2022.

                                                          PER CURIAM

Before Golemon, C.J., Kreger and Horton, JJ.

                                          2